Title: To Benjamin Franklin from ——— Richard, [before 1 May 1782]
From: Richard, ——
To: Franklin, Benjamin


Monsieur,
[before May 1, 1782]
Sans avoir l’honneur d’être connu de vous, j’ose prendre la liberté de vous envoyer un éxemplaire d’une piêce que j’ai faite au nom de l’université de Paris, sur la naissance de Monseigneur. le Dauphin. C’est un hommage du à vos profondes lumières. D’ailleurs, Monsieur, ce qui pourroit encore excuser ma témérité, c’est que, dans ma piêce, il y á un endroit, ou je chante les héros de Boston, et Surtout le fameux Wasingthon dont la valeur dirigée par vos conseils ne tardera pas à affermir entiêrement cette précieuse Liberté dont vous avez jetté les premiêres Racines dans votre courageuse patrie. Au reste, l’accueil favorable que le Roi et la Reine ont bien voulu faire à ma piêce, l’orsque je la leur ai presenté, me fait espérer que vous ne dédaignerez pas d’y jetter un coup d’oeil dans vos moments de loisir. Pardonnez, monsieur, si j’interromps le cours de tant d’affaires importantes qui vous occupent. Je me trouverai trop heureux; si vous ne blamez pas mon Zêle, et si ma pièce peut obtenir un Sourire de la part d’un personnage qui fait l’admiration de l’europe entiêre par ses vertus, soit civiles, soit politiques.
J’ai l’honneur d’être avec le plus profond respect, Monsieur, Votre trés humble et trés obeissant serviteur,
Richardvétéran de Rhétorique au college de Lizieux,dans l’université de Paris
 
Notation: Richard
